Citation Nr: 1302740	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  96-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease, to include loss or loss of use of left kidney.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a heart disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 1995, the RO denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for loss of the left kidney, claimed as a result of VA medical or surgical treatment.  In August 1996, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  In March 2007, the RO, in pertinent part, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease and a heart disability, claimed as a result of VA medical or surgical treatment.

In a June 2006 decision, the Board denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss of the left kidney.  The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Remand (JMR) was submitted by the Veteran and the VA General Counsel, moving to vacate the Board decision and remand the case to the Board.  The Court granted the motion in an Order dated in June 2007.  A copy of the Court's Order is in the claims file.

In September 2008, the Veteran testified during a hearing at the RO before the undersigned with respect to both issues currently on appeal.  A transcript of the hearing is of record.  In a December 2008 decision, the Board remanded the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss or loss of use of the left kidney.  In a separate December 2008 decision, the Board denied the Veteran's claims for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for chronic renal disease and a heart disability.  The Veteran appealed the Board's December 2008 decision denying Section 1151 benefits for chronic renal disease and a heart disability to the Court.  In that litigation, a JMR was submitted by the Veteran and the VA General Counsel, moving to remand the case to the Board.  The Court granted the motion in an Order dated in September 2009.  A copy of the Court's Order is in the claims file.

In a July 2010 decision, the Board denied the Veteran's claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a heart disability.  At that time, the Board remanded the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease, to the RO for further evidentiary development.  Subsequently, in November 2011, the RO issued a supplemental statement of the case (SSOC) wherein the kidney claim was characterized as entitlement to compensation under 38 U.S.C.A. § 1151 for chronic renal disease, to include loss or loss of use of left kidney.  

The Veteran appealed the Board's July 2010 decision to Court.  In a December 2011 Memorandum Decision, the Court set aside the Board's July 2010 determination regarding her heart disability claim, and remanded that claim for benefits under 38 U.S.C.A. § 1151 for further development and readjudication with her claim for benefits under 38 U.S.C.A. § 1151 for chronic renal disease.  A copy of the Court's decision is in the claims file.

In July 2012, the Board remanded the Veteran's claims for Section 1151 benefits for chronic renal disease and a heart disability so that the RO could consider new private medical evidence that the Veteran's attorney had submitted without a waiver.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 
 
In December 2012, after the most recent SSOC was issued, the Veteran's attorney submitted new private medical evidence that was not accompanied by a waiver of initial RO review prior to submission to the Board.  The Board notes that the new private medical evidence consists of treatment records from Nephrology Associates of St. Louis.  It would appear this evidence pertains only to the Veteran's kidney claim.  However, the Court has determined that the Veteran's heart claim is inextricably intertwined with her kidney claim.  See December 2011 Memorandum Decision at 4.  Thus, on remand the RO should consider all evidence received since the November 2011 SSOC with respect to both Section 1151 claims. 

In the December 2012 letter attached to the medical records, the Veteran's attorney requested that this case "be scheduled for a BVA hearing."  See December 6, 2012 Letter.  As provided by 38 U.S.C.A. § 7107(b), the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. 
§ 7107(b) (West 2002 & Supp. 2012).  This statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. 
§§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause.  38 C.F.R. § 20.717 (2012).  The Board finds that the 13 pages of medical records submitted by the Veteran's attorney constitute sufficient good cause to schedule the Veteran for a new hearing.  

Although the Veteran's attorney did not specify in the December 2012 letter the type of hearing the Veteran wants, the Board notes that the September 2008 hearing was at the RO before a Veterans Law Judge (VLJ).  In light of the foregoing, the RO should schedule a Travel Board hearing during which the Veteran can address each of the issues on appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the determination remains unfavorable to the Veteran, she and her attorney must be furnished a supplemental statement of the case.  The Veteran and her attorney must be afforded the applicable time period in which to respond.

2. If either of the claims remain denied, schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if she fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



